Case 2:18-cv-00963-SDW-LDW Document 97 Filed 08/05/21 Page 1 of 3 PageID: 2198




     NOT FOR PUBLICATION
                                    UNITED STATES DISTRICT COURT
                                           DISTRICT OF NEW JERSEY


           CHAMBERS OF                                                        MARTIN LUTHER KING COURTHOUSE
      SUSAN D. WIGENTON                                                               50 WALNUT ST.
     UNITED STATES DISTRICT JUDGE                                                   NEWARK, NJ 07101
                                                                                        973-645-5903

                                               August 5, 2021

 Paul A. Clark, Esq.
 10 Huron Ave., #1N
 Jersey City, NJ 07306
 Attorney for Plaintiffs

 Robert J. McGuire, Esq.
 Deputy Attorney General
 Office of the Attorney General
 25 Market Street
 Trenton, NJ 08625
 Attorney Defendant David Katz


                LETTER OPINION FILED WITH THE CLERK OF THE COURT

          Re:     Argen v. Katz
                  Civil Action No. 18-963 (SDW) (LDW)

 Counsel:

         Before this Court is Plaintiff Paul Argen’s (“Argen”) Motion for Reconsideration of this
 Court’s July 8, 2021 Opinion and Order (“July 8th Decision”) which granted Defendant’s motion
 for summary judgment. 1 (D.E. 93, 94.) This Court having considered the parties’ submissions,
 having reached its decision without oral argument pursuant to Federal Rule of Civil Procedure 78,
 and for the reasons discussed below, DENIES the Motion for Reconsideration.

 DISCUSSION

                                                       A.

        Although the Federal Rules of Civil Procedure “do not expressly authorize motions for
 reconsideration, Local Civil Rule 7.1(i) provides for such review.” Sch. Specialty, Inc. v.

 1
   Although all prior motions have been brought on behalf of both Argen and his co-plaintiff Surrender Malhan
 (“Malhan”), this motion appears to be brought solely by Argen, and does not seek reconsideration of the July 8th
 Decision as it pertains to Malhan.
Case 2:18-cv-00963-SDW-LDW Document 97 Filed 08/05/21 Page 2 of 3 PageID: 2199




 Ferrentino, Civ. No. 14-4507, 2015 WL 4602995, at *2-3 (D.N.J. July 30, 2015). A party moving
 for reconsideration must set “forth concisely the matter or controlling decisions which the party
 believes the . . . Judge has overlooked.” L. Civ. R. 7.1(i). A motion for reconsideration is “an
 extremely limited procedural vehicle,” Ferrentino, 2015 WL 4602995 at *2 (internal citations
 omitted), which is to be granted “sparingly.” A.K. Stamping Co., Inc. v. Instrument Specialties
 Co., Inc., 106 F. Supp. 2d 627, 662 (D.N.J. 2000). Motions to reconsider are only proper where
 the moving party shows “(1) an intervening change in the controlling law; (2) the availability of
 new evidence that was not available when the court [reached its original decision]; or (3) the need
 to correct a clear error of law or fact or to prevent manifest injustice.” Max’s Seafood Café v.
 Quinteros, 176 F.3d 669, 677 (3d Cir. 1999). Mere disagreement with a court’s decision is not an
 appropriate basis upon which to bring a motion for reconsideration as such disagreement should
 “be raised through the appellate process.” U.S. v. Compaction Sys. Corp., 88 F. Supp. 2d 339, 345
 (D.N.J. 1999).

                                                          B.

         The July 8th Decision identified and applied the proper legal standards for motions for
 summary judgment pursuant to Federal Rule of Civil Procedure 56 and held that this Court should
 abstain from hearing Plaintiffs’ claims pursuant to the Younger abstention doctrine, which requires
 federal courts “to abstain in certain circumstances from exercising jurisdiction over a claim where
 resolution of that claim would interfere with an ongoing state proceeding.” (D.E. 93 at 4 (citing
 Miller v. Mitchell, 598 F.3d 139, 145 (3d Cir. 2010).) Argen does not identify any intervening
 change in the relevant law or new evidence that was unavailable at the time this Court entered its
 decision, consequently, his motion rests solely on the contention that this Court’s decision contains
 an error of fact or law that, if left uncorrected, would result in manifest injustice. Specifically,
 Argen argues that because he is not a party to the underlying family court suit, Younger abstention
 does not apply to his claims and the July 8th Decision improperly precludes him from adjudicating
 his claims. (See D.E. 95-1 at 2-3.) Plaintiff’s argument, however, is not a basis upon which to
 reconsider the July 8th Decision.
         Argen contends that he has a right under the First Amendment to publish information that
 Malhan shares with him regarding the underlying custody dispute. However, as this Court noted
 in the July 8th Decision, any right Argen may have is completely dependent upon and derivative
 of Malhan’s ability to share that information. (See D.E. 93 at 6 n.1.) So long as Malhan remains
 subject to the Gag Order, he is precluded from providing information to Argen. 2 Because this
 Court must abstain from reviewing the validity of the Gag Order pursuant to Younger, it also must
 abstain from reviewing Argen’s claims. Although this Court recognizes the unusual facts of this
 case, any other outcome would be untenable, requiring this Court to simultaneously abstain from
 reviewing the validity of the Gag Order while reviewing the validity of the Gag Order. Having
 already addressed the applicability of Younger to Argen’s claims, the current motion merely
 encourages this Court to “analyze the same facts and cases it already considered” to come to a
 different conclusion. Tehan v. Disability Mgmt. Servs., 11 F. Supp. 2d 542, 549 (D.N.J. 2000).

 2
  This does not, of course, infringe on Argen’s right to publish other information about the case, it simply prevents
 Argen from using Malhan as a source.


                                                           2
Case 2:18-cv-00963-SDW-LDW Document 97 Filed 08/05/21 Page 3 of 3 PageID: 2200




 Asking this Court to “rethink” its holding is not an appropriate basis upon which to seek
 reconsideration. See Oritani Sav. & Loan Ass’n v. Fid. & Deposit Co. of Md., 744 F. Supp. 1311,
 1314 (D.N.J. 1990). Accordingly, Plaintiff’s motion will be denied.


 CONCLUSION

        For the reasons set forth above, Plaintiff’s Motion for Reconsideration is DENIED. An
 appropriate order follows.
                                                          s/ Susan D. Wigenton
                                                          SUSAN D. WIGENTON
                                                          UNITED STATES DISTRICT JUDGE


 Orig:         Clerk
 cc:           Leda D. Wettre, U.S.M.J.
               Parties




                                               3
